Appeal from a judgment of the Supreme Court, Chautauqua County (James H. Dillon, J.), entered January 5, 2010 in a proceeding pursuant to CFBR article 78. The judgment, among other things, denied plaintiffs’ motion to set aside the use variance granted to defendant John A. Simone by defendant Village of Brocton Zoning Board of Appeals.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Martoche, J.E, Centra, Fahey, Bindley and Sconiers, JJ.